DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group I, claims 1, 3-4, 7-10, in the reply filed on 2/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-18, 21, 25-26, 28-29, 31, 33-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 is vague and indefinite for including the phrase “or additional layers”.  It is not clear what layers these refer to given the additional layers are introduced in separate dependent claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0333918 to Lotfi.
Claim 1:
Lotfi teaches a method for manufacturing a wire construct to be used as a lead for an implantable medical device (abstract).  In a general sense, the wire construct is formed from biocompatible, electrically non-conductive silicone [0050] and biocompatible, electrically conductive wire [0035].  In one embodiment, a silicone base layer 445 is formed, then complementary silicone 447 is formed to define slots/grooves, then the wire 460 is placed into the slots (Fig. 4).

Claim 3:
An encapsulation layer 475 is further deposited to close the slots (Fig. 4) and is the same biocompatible, electrically non-conductive material [0034].
Claim 4:  
The layer formation steps are repeated to form a multilayer wire construct (Fig. 8A).
Claim 7:
The process further includes depositing an adhesive that is later cured with the encapsulation layer [0043].  The curing includes projecting microwaves (a form of light) [0062].
Claim 9:
A roller 740 is used to press the wires into the slots [0064].  The external surface of the roller can be characterized as the head of the roller and it traces along the slot by relative movement between the roller and substrate.
Claim 10:
An adhesive material is placed in the slot, followed by the wire (Fig. 1J).  The adhesive material is acting as a mount and is fixed to the wire due to the adhesion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0333918 to Lotfi in view of US 2013/0170171 to Wicker.
Lotfi is discussed above but does not teach applying the wire through a capillary.  However, Wicker teaches a method for filling a non-electrically conductive structure having cavities with electrically conductive material.  The conductive material is supplied as a filament and deposited using microdispensing, FDM, or other extrusion-based deposition system [0031].  In each case, the conductive material passes through a capillary traced along the cavity.  A capillary in this context is taken to be analogous to a nozzle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Lotfi and supply the wire into the slot using one of the processes taught by Wicker because Wicker expressly teaches these processes are suitable for this purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759